Citation Nr: 1455174	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, December 2013 and June 2014, the Board remanded the matter for additional development of the record and/or to ensure due process.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board mailed a copy of its June 2014 remand to the Veteran at the following address:  [redacted].  It was returned as undeliverable.  About two weeks later, VA mailed a letter to the Veteran requesting he provide information concerning any treatment he had received for his psychiatric disability.  He was specifically requested to provide information concerning treatment he had received in 1993 from Phil Olsen.  This letter was sent to the same address as the copy of the Board's June 2014 remand; the record does not show that this letter was returned as undeliverable.  The Veteran has not responded.  Notably, VA outpatient treatment records dated prior to, and since, June 2014 show the Veteran's address to be  [redacted], and the October 2014 supplemental statement of the case (SSOC) was sent to such address (and is not shown to have been returned undelivered).  In light of the foregoing, there is a strong likelihood that the Veteran has not received either a copy of the Board's last prior remand or the AOJ letter informing him of the evidence he was to submit.  

As was noted in the June 2014 remand, the April 2014 VA psychiatric examination was inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran (at his correct current address) a copy of the Board's June 2014 remand (in the event he has not received a re-mailed one from the Board), and advise him that records of private postservice psychiatric treatment he received are pertinent evidence (as they are likely to contain information bearing on the etiology of his psychiatric disability) and that if he fails to respond/comply with the request for identifying information and releases for the records (to specifically include records of treatment by Phil Odem, the provider who reportedly (as related to a VA provider in October 2000) treated him in approximately 1993, and those of treatment by the physician who first prescribed him Paxil), his claim will be dismissed as abandoned under 38 C.F.R. § 3.158(a).  Afford him adequate opportunity (as provided by governing regulation) to respond.  If he does not provide the identifying information and releases sought, dismiss the claim as abandoned.

3.  If the Veteran provides the identifying information and releases, the AOJ should secure for the record the complete clinical records of the Veteran's private postservice psychiatric treatment (including treatment by Phil Oden in approximately 1993 and treatment by the physician who initially prescribed Paxil for the Veteran).  If any such records are unavailable, the reason must be explained in the record.  

4.  Upon completion of the development sought above, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist who has not previously examined him to determine the nature and likely etiology of his psychiatric disability.  The examiner must review the entire record in conjunction with the examination, and based on such review and interview/examination of the Veteran (and acknowledging that he is presumed sound as to psychiatric disability on entrance in service) provide opinions that respond to the following:  

(a.) Identify (by diagnosis) each psychiatric disability entity found.

(b.) Identify the likely etiology for each diagnosed psychiatric disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is etiologically related to the Veteran's service, complaints noted and treatment provided therein.  

The examiner must explain the rationale for the opinion.  

5.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

